Citation Nr: 0519893	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1972 and from May 1973 to May 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in St. Louis, 
Missouri, which found that new and material evidence had not 
been received to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder 
and denied entitlement to service connection for a low back 
disorder. 

The veteran was initially afforded a hearing before a 
Veterans Law Judge at the RO in March 2004.  The tape of the 
hearing were inaudible and an accurate transcription could 
not be obtained.  The veteran was afforded another hearing, 
which was held before another Veterans Law Judge in March 
2005.  A complete transcript of this hearing is of record.  
Both Veterans Law Judges are signatories to this decision.


FINDINGS OF FACT

1.  In an April 1983 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder; the veteran submitted a notice of disagreement, but 
his appeal was closed by the RO when he failed to submit a 
substantive appeal.

2.  Evidence received since the April 1983 RO decision is not 
duplicative or cumulative, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The evidence is not clear and unmistakable that a left 
knee disability pre-existed service and was not aggravated 
therein.

4.  The weight of the competent medical evidence establishes 
a nexus between the veteran's current left knee disorder and 
active service.

5.  The weight of the competent medical evidence establishes 
a nexus between the veteran's current low back disorder and 
active service.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that denied entitlement to 
service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO denied entitlement to 
service connection for a left knee disorder in April 1983 is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, (West 2002).

4.  A low back disorder was incurred in service.  38 U.S.C.A. 
§ 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claims.  As such, the Board is 
satisfied that VA has complied with both the notification and 
duty to assist requirements of the VCAA have been satisfied.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004).

A final decision cannot be reopened unless new and material 
evidence is presented.   Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.    Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2004).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Factual Background

Service medical records show that on a July 1968 report of 
medical history, performed for Regular Army ("RA") 
enlistment, the veteran reported a history of broken bones 
and a knee operation.  The examiner noted prior surgery to 
the veteran's left knee due to torn cartilage.  Examination 
showed the left knee to be stable, and no knee abnormality 
was reported.  

Service medical records dated August 1969 to March 1970 
reflect continued treatment for a left knee disorder.  A 
March 1970 clinical record showed the veteran injured his 
left knee after he fell down a flight of stairs.  Marked 
effusion and tenderness, particularly over the medial joint 
line were noted.  Further evaluation of his left knee 
revealed diagnoses of internal derangement of the left knee 
and chondromalacia of the left knee.  A June 1970 physical 
profile record noted that due to the veteran's dislocation of 
his left knee, he was to avoid crawling, stooping, running, 
jumping, prolonged stand or marching and he could not 
participate in any strenuous physical activity.  

In December 1971 the veteran presented with complaints of an 
injury to his back after lifting his daughter.  He reported a 
sharp pain in the upper area of his back at T-8, T-9.  The 
diagnostic impression was back strain with possible pinched 
nerve root.

During a January 1973 VA examination the veteran reported a 
football injury in 1967.  As a result of the injury, he 
underwent arthrotomy on his left knee which resulted in a 
medial circumpatellar scar.  Prior to undergoing surgery, his 
knee locked and subsequent to surgery he still experienced 
difficulty with his knee locking.  His primary complaints 
consisted of occasional knee locking and swelling.  He also 
reported that it was unstable, particularly in the medial 
portion of the knee joint area.  The diagnosis was residuals 
of arthrotomy of the left knee, prior to service, with marked 
instability of the medial collateral ligament and minimal 
instability of the lateral collateral ligament.  An X-ray 
study of the left knee, performed in conjunction with the 
January 1973 VA examination, revealed minimal post-operative 
degenerative changes and no other significant findings.  

An August 1974 treatment record shows the veteran pulled a 
muscle in his back.  No sciatica was noted and a straight 
leg-raising test was negative.  Pain was present on exercises 
to the right of the midline at L-2 to S-1.  The diagnostic 
impression was muscular strain.

In a rating decision dated in April 1983, the RO denied the 
claim for service connection for a left knee disorder.  The 
RO determined that the veteran's left knee disorder existed 
prior to service and was not aggravated beyond normal 
progression while in active military service.  The veteran 
submitted a notice of disagreement, and the RO issued a 
statement of the case.   The veteran did not submit a 
substantive appeal within 60 days of the statement of the 
case, or the remainder of the one-year period after notice of 
the April 1983 rating decision.  The appeal was, therefore, 
closed by the RO.  

In January 2002 the veteran underwent a private orthopedic 
examination in which he complained of a painful, stiff left 
knee and constant pain in the lower lumbar area which 
extended to his hip.  

A private X-ray study of the left knee, conducted in 
conjunction with the January 2002 examination, revealed 
severe degenerative arthritis.  

The examiner concluded that the veteran would eventually have 
to undergo surgery on his left knee because it was severely 
involved.  He further opined that due to the veteran's 
described history, it seemed reasonable to conclude that his 
left knee was exacerbated a good deal by his injury in 
Vietnam.  

In regards to the veteran's back, a private X-ray study, also 
conducted in conjunction with the January 2002 examination, 
showed modest degenerative changes primarily in the facet 
joints.  His general alignment was satisfactory and his disc 
spaces were satisfactorily maintained.  The examiner noted 
that the veteran did not have any herniated nucleus pulposus.  

The examiner opined that due to the history reported by the 
veteran, it seemed that the veteran's back disorder, which 
was primarily a chronic strain with some degenerative 
arthritic changes, began in service.  



Analysis

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee disorder

Because the veteran did not submit a timely substantive 
appeal and his appeal was closed by the RO, the April 1983 
decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2002).

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.

The evidence submitted since the April 1983 rating decision 
includes the January 2002 private orthopedic examination and 
X-ray study of the left knee.  

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  There was no previous medical opinion finding 
that a left knee disability was aggravated in service.

This evidence is so significant that it must be considered in 
order to fairly consider the claim.  Fairness would require 
that VA consider an opinion favorable to the veteran's claim.  
This evidence is, thus, material.

Accordingly, the Board finds this evidence to be new and 
material evidence and the claim is reopened.




Entitlement to service connection for a left knee disorder    

Although a history of left knee disability was noted on the 
examination for service entry, no left knee disability was 
found on the examination for service entrance.  The 
presumption of soundness is thus for application.  
38 U.S.C.A. § 1111.

The medical and other evidence is unanimous in reporting a 
pre-existing left knee disability.  It could be argued, 
therefore, that there is clear and unmistakable evidence that 
the left knee disability pre-existed service.  The evidence, 
however, is not clear and unmistakable on the question of 
aggravation.  The normal service entrance examination, the 
fact that left knee symptoms were not reported until 
approximately one year after entering service, and the 
January 2002 medical opinion, all weigh against a finding 
that there was no aggravation of the pre-existing left knee 
disability in service.  Because the evidence is not clear and 
unmistakable on the question of aggravation, the presumption 
of soundness is not rebutted.  Wagner.

The January 2002 examination report provides competent 
evidence of a current left knee disability, degenerative 
arthritis, and of a nexus between the current disability and 
service.  This is the only competent evidence on the question 
of a link between degenerative arthritis of the knee and 
service.  (Although the January 1973 VA examination provided 
a negative opinion with regard to medial collateral ligament 
instability, it did not provide an opinion with regard to the 
diagnosed lateral collateral ligament instability, or with 
regard to degenerative arthritis, which was not diagnosed).

The Board notes that the January 2002 examiner did not 
apparently have access to the veteran's service medical 
records.  The examiner, however, considered a history that 
was accurate in its essential details.  It, thus, carries 
probative value.  Kowalski v. Nicholson, No. 02-1284 (U.S. 
Vet.App. Jun. 8 2005).

In sum, based on all the evidence, the Board finds that the 
evidence is in at least equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for the veteran's current 
left knee disability, degenerative arthritis.


Entitlement to service connection for a low back disorder 

Service medical records show that in December 1971 the 
veteran sustained an injury to his upper back and was 
diagnosed with a back strain with possible pinched nerve 
root.  In August 1974, he sustained an injury to his lower 
back and was diagnosed with muscular strain.  Thus, there is 
competent evidence of an in-service injury.

The January 2002 private orthopedic examination provides 
competent evidence of a current disability, namely back 
strain and degenerative arthritis.  

That examiner considered an essentially accurate history, and 
provided a competent opinion linking the current disability 
to service.  The veteran's testimony as to a continuity of 
back symptoms since service, buttresses the finding of a link 
between the current back disability and service.

In sum, based on all the evidence, the Board finds that the 
evidence is in favor of the grant of service connection for 
the current back disability.











						            (CONTINUED ON NEXT 
PAGE)
ORDER

As new and material evidence has been received, the claim of 
service connection for a left knee disorder is reopened.

Entitlement to service connection for a left knee disorder, 
namely degenerative arthritis, is granted.

Entitlement to service connection for a low back disorder, 
namely strain and degenerative arthritis, is granted.




			
               MARK D. HINDIN                                         
MARK F. HALSEY
              Veterans Law Judge,                                        
Veterans Law Judge,
         Board of Veterans' Appeals                             
Board of Veterans' Appeals



	                        
__________________________________________
	LAWRENCE M SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs


